IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN THE INTEREST OF: D.Y.S. & E.M.S.          : No. 924 MAL 2015
                                             :
                                             :
PETITION OF: T.J.H., NATURAL                 : Petition for Allowance of Appeal from
MOTHER                                       : the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of January, 2016, the Petition for Allowance of Appeal

is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.

      Mr. Justice Wecht did not participate in the consideration or decision of this

matter.